Case 7:20-cv-00349 Document 8-1 Filed on 05/21/21 in TXSD Page 1 of 2

Case 7:20-cv-00349 Document? Filed on 04/23/21 in TXSD Page 1 of 2

United States District Court
Southern District of Texas

ENTERED
April 23, 2021

UNITED STATES DISTRICT COURT Nathan Ochsner, Clerk

SOUTHERN DISTRCICT OF TEXAS
2» sMCALLEN DIVISION

“
i

JUAN BENITO MANCIAS §
Plaintiff, §
§

vs. § CIV. NO. 7:20-cv-00349
§
UNITED STATES OF AMERICA 8
Defendant. ° §

ORDER

On April 22, 2021, a status hearing. was held in this matter. (Dkt. Data Entry, April 22,

2021.) Ina previous Order, dated'Fébruaty 26, 2021, Plaintiff was instructed to effectuate service .

on Customs and Border Protection (CBP) no later than April 28, 2021. (Dkt. No. 6.) In the same

Order, Plaintiff's remaining claims, were dismissed without prejudice for lack of venue, improper

joinder, and failure to state a claim. (id. at 3.) Atthe April 22 status hearing, the Court ORDERED

the following: |

1) Plaintiff may have an extension for the purpose of effectuating service, and

2) Plaintiff may amend his Complaint to bring claims against additional parties involved
in border wall construction, but Pleintif should ensure that venue requirements are met.
The claims should arise. out. of Hidalgo or Starr County, or the party should reside in the

same counties. 28 USC. 5 § 1391(b). », Plaintiff has 30 days to amend his complaint; the

amended complaint must be filed no later than May 24, 2021.

 

128 U.S.C. § 1391(b) states, “A civil action may be brought in: (1) a judicial district in which any
defendant resides, if all defendants are residents of the State in which the district is located; (2) a
judicial district in which a substantial part of the events or omissions giving rise to the claim
occurred, or a substantial part of property that is the subject of the action is situated; or (3) if there

1
 

 
   

Case 7:20-cv-00349 Document 8-1; Filed on 05/21/21 in TXSD Page 2 of 2
Case 7:20-cv-00349 Document 7 Filed on 04/23/21 in TXSD Page 2 of 2

LOGE

Plamtiff must serve all defendants pursuant to Rule 4 of the Federal Rules of Civil
Procedure.” Plaintiff has 90 days to effectuate service on all defendants, including CBP. At the

status hearing, Plaintiff was instructed that he only had two weeks to effectuate service on CBP,

but on reconsideration, it is ORDERED that Plaintiff has 90 days to effectuate service on all

necessary parties. Service, pursuant to Rule 4, must be completed no later than July 21, 2021.

As stated at the hearing, Plaintiff is advised that failure to effectuate service pursuant to
Federal Rules of Civil Procedure may lead to dismissal of Plaintiffs civil complaint.

The matter is set for an initial trial conférence on Thursday, July 29th at 2:00 p.m. Parties
to the matter may appear via zoom conference call. Said parties must contact the Deputy Clerk
assigned to Judge Alanis for information on conference call. The previous Order for Initial Pretrial
and Scheduling Conference (Dkt. No. 5), dated January 28, 2021, is canceled.

IT IS SO ORDERED.

DONE at McAllen, Texas, this 23rd day of April, 2021.

 
 
   

 

~ Juan F. Alanis
United States Magistrate Judge

 

is no district in which an action may otherwise be brought as provided in this section, any judicial

district in which any defendant is subject to the court's personal jurisdiction with respect to such
action.”

? Rule 4 of the Federal Rules of Civil Procedure states, in part, “(1) A summons must be served
with a copy of the complaint. The plaintiffis responsible for having the summons and complaint
served within the time allowed by Rule 4(m) and must furnish the necessary copies to the person
who makes service. (2) By Whom. Any person who is at least 18 years old and not a party may
serve a Summons and complaint. (3) By a Marshal or Someone Specially Appointed. At the
plaintiff's request, the court may order that service be made by a United States marshal or deputy
marshal or by a person specially appoirited by the coutt. The court must so order if the plaintiff is
authorized to proceed in forma pauperis, under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C.
§ 1916.” Fed. R. Civ. P. 4(c). me

 
